DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyman Smith on August 5, 2022.
The application has been amended as follows: 
	1. Amend claim 1 as follows:


A method for the production and packaging of steel bars, rods or profiles, comprising: 
	rolling bars, rods or profiles of indefinite length; 
	separating scrap from the bars, rods or profiles; 
	diverting the bars, rods or profiles into at least a first flow path and a second flow path; 
	cutting the bars, rods or profiles of the at least first and second flow paths into respective at least first and second portions having at least a first fixed length; 
	transporting the at least first and second portions of bars, rods or profiles at varying speeds along each of the respective at least first and second flow paths, the varying speeds adjusted with at least a first and a second speed changing device; 
	
	receiving, at an upper position, the at least first and second portionswithin grooves or housingson an outer surface of at least two rotating cylinders, wherein the grooves or housings have a second fixed length greater than the first fixed length and greater that a commercial length of the bars, rods or profiles, and a single one of the at least two cylinders is associated with a respective one of the at least first and second flow paths;
	rotating the at least two cylinders to pass
	offloading  the at least first and second portions from the grooves or housingsonto a first seat of a cooling plate, wherein the first and second portions from one of the grooves or housings of both of the at least two cylinders are arranged end to end without overlap thereof in the first seat;
	wherein 
	the transporting the at least first and second portions further includes adjusting the variable speed of each of the first and second speed changing devices to handle the at least first and second portions at a respective set speed rate; and	
	the receiving the at least first and second portions further includes positioning the first portion at a first axial position along the grooves or housings of a first cylinder of the at least two cylinders and positioning the second portion at a second axial position along the grooves or housings of a second cylinder of the at least two cylinders
	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “offloading  the at least first and second portions from the grooves or housingsAmendment dated June 22, 2022 onto a first seat of a cooling plate, wherein the first and second portions from one of the grooves or housings of both of the at least two cylinders are arranged end to end without overlap thereof in the first seat” in combination with the rest of the claimed limitations set forth in claim 1 and neither anticipates nor renders obvious “receiving the at least first and second portions, moving at different speeds, within respective upper portions of the grooves or housings of the at least two cylinders, and offloading the at least first and second portions, on a first seat of at least one cooling plate without overlap of the at least first and second portions” in combination with the rest of the claimed limitations set forth in claim 10.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed March 23, 2022, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed June 22, 2022 starting on page 14. Claims 1, 3-10 and 12-18 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725